 
                                                                         
                                                                       EXHIBIT
10.1
                                                                                                                                                                            
REDACTED COPY
                                                                     
PATENT AND TECHNOLOGY LICENSE AGREEMENT


This Patent and Technology License Agreement (“Agreement”), effective this 23rd
day of March 2007 (the “Effective Date”), is by and between Quick-Med
Technologies, Inc., a Delaware corporation having offices at 3427 SW 42nd Way,
Gainesville, Florida 32608 (“QMT”) and Derma Sciences, Inc., a Pennsylvania
corporation having offices at 214 Carnegie Center, Suite 100, Princeton, New
Jersey 08540 (“DERMA”) (each singularly a “Party” and collectively the
“Parties”).
 
WHEREAS, QMT owns or controls certain Patent Rights and Technology (as such
terms are defined below) relating to its proprietary Nimbus® technology and has
the right to grant licenses under such Patent Rights and Technology; and
 
WHEREAS, QMT agrees to grant, and DERMA desires to obtain, an exclusive license
to such Patent Rights and Technology in the Field and Exclusive Territory (as
such terms are defined below) and a non-exclusive license to such Patent Rights
and Technology in the Field in the Non-exclusive Territory (as defined below) on
the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:
 
1.  Definitions.
 
The following terms, whether used in the singular or the plural, shall have the
following meanings for purposes of this Agreement:
 
1.1  “Affiliate” means any corporation, firm, partnership or other entity, which
controls, is controlled by or is under common control with a Party. For purposes
of this Section 1.1, “control” means direct or indirect ownership of more than
fifty percent (50%) of the outstanding stock or other voting rights entitled to
elect directors thereof or the ability to otherwise control the management of
the corporation, firm, partnership or other entity.
 
1.2  “Commercialization” or “Commercialize” means all activities directed
towards obtaining pricing and Reimbursement Approvals, Regulatory Approval,
manufacturing, marketing, promoting, distributing, importing, offering for sale
or selling a Product.
 
1.3  “Commercially Reasonable Efforts” has the meaning set forth in Section
5.1(b) hereof.
 
1.4  “Composition and Process” means QMT’s confidential and proprietary
composition and process for the bonding of certain Materials to substrates
usable on Products.
 
1.5  “Confidential Information” has the meaning set forth in Section 10.1
hereof. For purposes of clarification, the Technology shall be deemed to be
Confidential Information of QMT.
 
 
-1-    

--------------------------------------------------------------------------------


 
1.6  “Contract Year” means the twelve (12) month period beginning on the
Contract Year Start Date and ending on the first anniversary thereof, and each
consecutive 12-month period thereafter during the Term.
 
1.7  “Contract Year Start Date” means earlier to occur of (i) date of First
Commercial Sale of Conforming Gauze or other Product or (ii) the 180th day
following the date on which either DERMA or QMT first obtains Regulatory
Approval for a primary or secondary wound dressing utilizing the QMT
Intellectual Property.
 
1.8  “DERMA Invention” has the meaning set forth in Section 12.2(b) hereof.
 
1.9  “DERMA Marks” has the meaning set forth in Section 12.6 hereof.
 
1.10  “Designee” shall mean a corporation or other entity that is employed by,
under contract to, or in partnership with DERMA or an Affiliate thereof, to
make, use, sell, promote, distribute, market, import, or export Products in the
Territory.
 
1.11  “Disclosing Party” has the meaning set forth in Section 10.1 hereof.
 
1.12   “Exclusive Territory” means the United States of America and Canada and
their respective territories and possessions.
 
1.13  “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
 
1.14  “Field” means the field of conforming gauze, oil-emulsion acetate, gauze
sponges, gauze bandage rolls, gauze packing strips and Unna Boot dressings used
solely for wound care and sold to the institutional market not for resale as
more specifically described on Exhibit E. The Field specifically excludes
products provided to, developed for, or sold to the general, over-the-counter
consumer market and, subject to the non-exclusive rights granted to DERMA
pursuant to Section 2.1(b) hereof, the United States government, including,
without limitation, the Department of Defense and/or agencies and military
services thereof.
 
1.15  “First Commercial Sale” shall mean the first sale to an independent third
party of a Product.
 
1.16  “Improvements” means know-how, technical information, inventions,
developments, discoveries, software, methods, techniques, procedures, formulae,
data (including without limitation clinical data), processes and other
proprietary ideas, whether or not patentable or copyrightable, that are
conceived, discovered, developed, or reduced to practice during the Term by or
on behalf of DERMA and/or its Affiliates, and which are useful for or useable in
the practice of the Patent Rights and Technology.
 
1.17  “Indemnitees” has the meaning set forth in Section 9.1 hereof.
 
1.18  “Initial Term” has the meaning set forth in Section 11.1 hereof.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-2-

--------------------------------------------------------------------------------


 
1.19  “Know-how” means the tangible and intangible information, including,
without limitation, data, results, formula, designs, specifications, methods,
processes, techniques, ideas, discoveries, technical information, process
information, clinical information and other information which is owned or
controlled (with the right to sublicense) by QMT as of the Effective Date
relating to the Composition and Process in Field.
 
1.20  “Materials” means the chemical components, which are listed on Exhibit B
hereto, as modified by any Improvements thereto to the extent such modification
is part of the Composition and Process as agreed by the parties hereto.
 
1.21  “Minimum Royalties” has the meaning set forth in Section 3.4 hereof.
 
1.22  “Net Sales” means the gross invoiced sales price of all Products sold,
leased, licensed or otherwise transferred by DERMA and its Affiliates and its
Designees along with any other amounts and consideration received in connection
therewith, after deduction of the following items, to the extent such items are
actually incurred, taken or borne by the seller thereof and do not exceed
reasonable and customary amounts in the market in which such sale occurred: (a)
trade, cash or quantity discounts or rebates actually taken and documented; (b)
credits or allowances given or made for rejection, or approved return of,
defective goods actually taken and documented; (c) taxes or government charges,
duties or tariffs (other than an income tax) levied on the sale, transportation
or delivery of a Product and documented. No costs incurred in the manufacturing,
selling, advertising, and distribution of the Products, including without
limitation overhead costs, shall be deducted nor shall any deduction be allowed
for any other uncollectible accounts or allowances.  
 
1.23  “Non-exclusive Territory” means all countries outside the Exclusive
Territory in which QMT has not entered into an exclusive license for the Patent
Rights and Technology in the Field with a Third Party, either as of the date
hereof or as of any date in the future.
 
1.24  “Patent Rights” mean the patents, patent applications, patent extensions,
certificates of invention, or applications for certificates of invention,
together with any divisions, continuations or continuations-in-part thereof,
which are owned or controlled by, or licensed (with the right to sublicense) to
QMT which are listed in Exhibit A hereto.
 
1.25  “Product” means any product in the Field that is covered by, derived from,
or manufactured using or incorporating, or otherwise uses or contains the QMT
Intellectual Property, and which does not require premarket approval or the
performance of clinical trials (or their equivalent) from the applicable
Regulatory Authority prior to receiving Regulatory Approval.
 
1.26   “Promotional Materials” has the meaning set forth in Section 5.4 hereof.
 
1.27  “QMT Intellectual Property” means collectively the Technology, Patent
Rights and Improvements.
 
1.28  “QMT Marks” has the meaning set forth in Section 12.6 hereof.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-3-

--------------------------------------------------------------------------------


 
1.29  “Recipient” has the meaning set forth in Section 10.1 hereof.
 
1.30  “Regulatory Approval” means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of the Product in a country in
the Territory, excluding separate pricing and/or Reimbursement Approvals that
may be required, and including the expansion or modification of the label in the
Field.
 
1.31  “Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the marketing and sale of a pharmaceutical product in
a country, including the FDA in the United States and Health Canada in Canada.
 
1.32  “Regulatory Filings” has the meaning set forth in Section 7.3 hereof.
 
1.33  “Reimbursement Approval” shall mean such governmental and other approvals
in the Territory for a buyer to claim reimbursement at any level for the
purchase of the Products from private or public health organizations, including
all pricing approvals.
 
1.34  “Renewal Term” has the meaning set forth in Section 11.1 hereof.
 
1.35  “Royalty” has the meaning set forth in Section 3.1 herein.
 
1.36  “Sell-Off Period” has the meaning set forth in Section 11.6(a) hereof.
 
1.37  “Technology” means the Materials and Know-how.
 
1.38  “Term” has the meaning set forth in Section 11.1 hereof.
 
1.39  “Territory” means collectively the Exclusive Territory and Non-exclusive
Territory.
 
1.40  “Third Party” means any entity other than a Party to this Agreement or
their respective Affiliates.
 
2.  License.
 
2.1  Grant. Subject to the terms and conditions of this Agreement, QMT hereby
grants to DERMA during the Term: (a) an exclusive, royalty-bearing right and
license, without the right to grant sublicenses (except as set forth in Section
2.2), under the QMT Intellectual Property to make, use, sell, and offer for sale
and import Products (including therein, without limitation, the right to enter
into private label/OEM agreements relative thereto provided such agreements are
not a sublicense of the QMT Intellectual Property) within the Field in the
Exclusive Territory; and (b) a non-exclusive royalty-bearing right and license,
without the right to grant sublicenses (except as set forth in Section 2.2),
under the QMT Intellectual Property to make, use, sell, and offer for sale and
import Products to or on behalf of the United States government and all agencies
and military services thereof.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-4-

--------------------------------------------------------------------------------


 
2.2  Sublicenses. DERMA may only grant sublicenses to its Affiliates with a term
that is no longer than the Term of this License but with no further right to
grant sublicenses to anyone other than an Affiliate; provided that each such
sublicensee shall first agree in writing to be bound by all of the terms of this
Agreement. Upon termination of this Agreement, any sublicense granted hereunder
shall immediately cease and terminate without any additional action by QMT.
 
2.3  Right to Negotiate for Exclusivity Relative to Certain Manufacturers. The
parties acknowledge that DERMA will be seeking to sell certain Products to a
European wound care company (the “European Company”) for sale in the European
Union (which would be outside the Exclusive Territory). QMT agrees that from the
Effective Date until the first anniversary of the Effective Date (the “Defined
Period”), DERMA may approach such European Company in connection with the sale
of the Products and enter into discussions with such European Company for an
exclusive arrangement with respect to the Products. In such an event, DERMA and
QMT will engage in good faith negotiations during the Defined Period with a view
to reaching a mutually agreeable agreement upon the terms of a grant by QMT of a
license to permit DERMA to have the exclusive right to make and sell certain
Products to the European Company. Any such agreement would be exclusive only to
the European Company and would not affect QMT’s rights with respect to the
license of its QMT Intellectual Property or the manufacture and/or sale of
Products outside the Territory except with respect to the license, manufacture
or sale to the European Company. In any event the terms and conditions of
Derma’s agreement with the European Company would be consistent with the terms
and conditions hereunder. If QMT and DERMA are unable to arrive at an agreement
within the Defined Period, then this Section 2.3 shall expire and be of no
further force or effect.
 
2.4  Transfer of Know-how. Promptly after the Effective Date, QMT shall disclose
the Know-how to DERMA solely for purposes of DERMA’s research, development and
manufacture of Products during the Term. DERMA agrees that such Know-how is
QMT’s Confidential Information and shall treat such Confidential Information in
accordance with Section 10 hereof.
 
2.5  Non-Exclusive Territory. DERMA shall have a non-exclusive, royalty-bearing
right and license, without the right to grant sublicenses, under the QMT
Intellectual Property to use, sell, and offer for sale Products within the Field
(with the exception of products provided to, developed for, or sold to the
general, over-the-counter consumer market) in the Non-exclusive Territory. QMT
retains all rights to grant other licenses with respect to the QMT Intellectual
Property in the Field for any purpose whatsoever in the Non-Exclusive Territory,
including, without limitation, exclusive, semi-exclusive, co-exclusive or
non-exclusive licenses. In connection therewith, QMT has the right any time to
terminate the license granted to DERMA under this Section 2.5 in all or in any
part of the Non-Exclusive Territory upon thirty (30) days prior written notice
to DERMA.
 
2.6  Governmental Rights; University of Florida. All rights and licenses granted
by QMT under this Agreement are subject to (i) any limitations imposed by the
terms of any government grant, government contract or government cooperative
agreement applicable to the QMT Intellectual Property that is the subject of
this Agreement, and/or (ii) applicable requirements of 35 U.S.C. Sections 200
et seq., as amended, and implementing regulations and policies. Without
limitation of the foregoing, DERMA agrees that, to the extent required under 35
U.S.C. Section 204, any Product used, sold, distributed, rented or leased by
DERMA or an Affiliate in the United States will be manufactured substantially in
the United States, Canada or Mexico. Furthermore, certain of the rights granted
hereunder are subject to a reservation of rights by the University of Florida
and its affiliates to use the Patent Rights for its research and educational
purposes and the licenses granted hereunder are expressly made subject to such
rights and the license from University of Florida.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-5-

--------------------------------------------------------------------------------


 
2.7  Manufacturing Restrictions. Notwithstanding Section 2.3 above, DERMA
acknowledges and agrees that it shall not manufacture the Products outside of
the Exclusive Territory (with the exception of Mexico). Under no circumstances
shall DERMA manufacture any portion of the Products using QMT Intellectual
Property at a location outside of the Exclusive Territory (with the exception of
Mexico) without the prior written consent of QMT.
 
2.8  No Other Rights. Except for the express license granted pursuant to Section
2.1 hereof, no license, express or implied, is granted by either Party to the
other Party or its Affiliates under any intellectual property rights owned or
controlled by such Party or its Affiliates.
 
2.9  Provisional Exclusivity Relative to New Products. DERMA may, from time to
time, request that QMT develop for DERMA’s account new wound and related skin
care products incorporating the QMT Intellectual Property (such products, “New
Products”). Any such request shall be in writing (a “New Product Request”) and
if QMT agrees to any such request, the parties contemplate that the costs of
development of any such New Products will be shared between QMT and DERMA in a
manner to be determined. In the event QMT agrees to develop a New Product with
DERMA pursuant to a New Product Request, then, subject to the terms of this
Agreement: (i) DERMA, for a period of one year from the date of the introduction
of such New Product(s) (such period, the “Exclusivity Period”), upon payment of
a Royalty of ***** on Net Sales of such New Products shall have the exclusive,
world-wide right and license, without the right to sublicense, under the QMT
Intellectual Property to make, use, sell, and offer for sale (including therein,
without limitation, the right to enter into private label/OEM agreements
relative thereto) each New Product, (ii) DERMA, following the Exclusivity Period
and during such period as QMT has not granted exclusive licenses relative to
such New Product(s) to any other company or companies, upon payment of a Royalty
of ***** on Net Sales of such New Products shall have the non-exclusive,
world-wide right and license, without the right to sublicense, under the QMT
Intellectual Property to make, use, sell, and offer for sale (including therein,
without limitation, the right to enter into private label/OEM agreements
relative thereto) each New Product, and (iii) DERMA, during the Exclusivity
Period, shall have exclusive negotiating rights relative to securing an
exclusive license in respect of such New Products; provided that if no exclusive
right is secured for such New Product within such Exclusivity Period then there
shall be no further obligation on QMT to negotiate with DERMA on such exclusive
rights on such New Product. In the event QMT grants DERMA an exclusive license
relative to any New Product, the Royalty in respect of such New Product shall
thereafter be increased from ***** to ***** on Net Sales of such New Product.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-6-

--------------------------------------------------------------------------------


 
3.  Consideration; Royalties.
 
3.1  Royalties. In consideration of the license granted to DERMA pursuant to
Section 2.1 hereof, commencing with the First Commercial Sale of each Product by
DERMA or its Affiliates, DERMA shall pay to QMT a royalty (“Royalty”) equal to:
(i) ***** on Net Sales for each Product in the Field in the Exclusive Territory,
and (ii) ***** on Net Sales for each Product within the Field in the
Non-Exclusive Territory on a nonexclusive basis. In the event DERMA is required
to pay Royalties to any Third Party in order to make, use or sell Products,
DERMA’s Royalty obligation to QMT under this Section 3.2 shall not be affected.
 
3.2  Conforming Gauze Incentive. In the event DERMA obtains ***** approval for
use of Conforming Gauze as a “secondary” dressing during the months of set forth
below, DERMA shall make an incentive payment to QMT calculated as follows:
 
Table 3.2
 
Month of *****Approval
Incentive Payment
June, 2007
 
*****
 
July, 2007
 
*****
 
August, 2007
 
*****
 



 
3.3  Non-Monetary Consideration. Without the prior written consent of QMT, DERMA
and its Designees and Affiliates shall not solicit any material consideration
for the commercial sale of any Product other than as will be accurately
reflected in Net Sales. In the event DERMA and/or its Designees or Affiliates
receive any consideration for the sale or transfer of any Product other than as
will be accurately reflected in Net Sales, QMT and the party accepting such
non-cash consideration shall act reasonably and negotiate in good faith an
appropriate value for all such non-cash consideration
 
3.4  Minimum Royalties. Subject to Section 11.3 below, during the Initial Term
DERMA shall pay to QMT minimum Royalties (“Minimum Royalties”) as follows:
 
Table 3.4
 
Contract Year
Minimum Royalties
Contract Year 1
 
US*****
 
Contract Year 2
 
US*****
 
Contract Year 3
 
US*****
 
Contract Year 4
 
US*****
 
Contract Year 5
 
US*****
 

 
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-7-

--------------------------------------------------------------------------------


 
In the event for a given Contract Year DERMA fails to pay to QMT Royalties equal
to or greater than the Minimum Royalties set forth above in the applicable
Contract Year, QMT’s exclusive remedy for such failure (other than the
collection of Royalties earned but not paid to QMT) shall be amendment of this
Agreement to remove DERMA’s exclusive rights relative to the Products or
terminate the Agreement as more specifically set forth in Section 11.3.
 
In the event the launch of Gauze Sponges, Gauze Bandage Rolls, Gauze Packing
Strips, Oil Emulsion Acetate and/or Unna Boot Dressings is delayed by virtue of
the failure of the ***** to grant ***** approval for use of any of the foregoing
Products as a primary dressing (such Products, “Affected Products”), then
Minimum Royalties payable pursuant to this Section 3.4 shall be adjusted in
accordance with Section 3.5 hereinbelow to the same extent as if DERMA had
determined not to proceed with the development or commercialization of the
Affected Product(s). Provided, however, any adjustment to Minimum Royalties
relative to a given Affected Product effected pursuant to Section 3.5
hereinbelow shall be removed, and Minimum Royalties relative to such Affected
Product shall be reinstated, effective 180 days from ***** approval of such
Affected Product for use as a primary dressing.


3.5  Adjustments to Minimum Royalties. In the event that DERMA determines not to
proceed with the development or commercialization of a given Product (such
event, “Discontinuance” and such Product(s), “Discontinued Product(s)”), then
DERMA shall provide QMT with six (6) months notice of such Discontinuance
following which period the Minimum Royalties for all applicable Contract Years
shall be reduced by the Minimum Royalties associated with the Discontinued
Product(s). Minimum Royalties associated with a given Discontinued Product shall
be determined as follows: (i) subtract from the Minimum Royalties for the
Contract Year in which the Discontinuance becomes effective (such Contract Year,
the “Effective Contract Year”) the Minimum Royalties for the preceding Contract
Year; (ii) divide the result in (i) by the number of Products attributable to
the Effective Contract Year; and (iii) multiply the result in (ii) by the number
of Discontinued Products. In the event that DERMA has not achieved a First
Commercial Sale of a given Product within the end of the Contract Year set forth
below in Table 3.5, and DERMA has not paid the Minimum Royalties required under
Section 3.4, then QMT shall have the right to terminate the license with respect
to such Product or make the license hereunder nonexclusive.
 
For purposes of the foregoing calculation, the following Products shall be
deemed attributable to the specified Contract Years and all subsequent Contract
Years:
 
Table 3.5
 
Products
 
Contract Year
 
Conforming Gauze
 
*****
 
Gauze Sponges
 
*****
 
Gauze Bandage Rolls
 
*****
 
Gauze Packing Strips
 
*****
 
Oil Emulsion Acetate
 
*****
 
Unna Boot Dressings
 
*****
 



    Discontinued Products shall forthwith be removed from the license granted
under Section 2 hereof.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-8-

--------------------------------------------------------------------------------




3.6  License Fee and Advance Royalties. DERMA shall pay to QMT a License Fee in
the amount of *****on the Effective Date. DERMA shall pay to QMT the sums of
***** upon each of three (3) months, six (6) months and nine (9) months
following the Effective Date (such payments, “*****Royalties”). Subject to
Section 3.4, if applicable, Advance Royalties shall be ***** Royalties payable
hereunder. Provided, however, anything herein contained to the contrary
notwithstanding, no *****Royalties shall be payable on or after the date of the
First Commercial Sale.
 
4.  Payments, Reports and Records.
 
4.1  First Commercial Sale. Within thirty (30) days of its occurrence, DERMA
shall notify QMT of the date of First Commercial Sale of a Product by DERMA or
its Designees or Affiliates to a Third Party end user in each new country in the
Territory.
 
4.2  Payments. Upon First Commercial Sale of a Product and thereafter during the
Term, DERMA shall furnish to QMT, within thirty (30) days from the last business
day of each quarter during each Contract Year, a written report showing the
following: (i) number of Products sold; (ii) the Net Sales of all Products sold
by DERMA and its Designees and Affiliates during the reporting period listed by
country, and qualifying deductions, as defined in Section 1.23 hereof, listed by
category of deduction; (iii) the Royalties payable in United States dollars
which shall have accrued hereunder in respect of such sales; (iv) withholding
taxes, if any, required by law to be deducted in respect of such sales, as
applicable; and (v) the exchange rates used in determining the amount of United
States dollars, if applicable. All Royalty Payments or Minimum Royalties
payments shall be due and payable on the date such report is due. If no payments
are due for any reporting period hereunder, DERMA shall so report. All reports
delivered pursuant to this Section shall constitute the Confidential Information
of DERMA and shall be subject to Section 10 hereof. All payments to QMT under
this Agreement shall be made in United States dollars by check payable to
“Quick-Med Technologies, Inc.” or, if requested by QMT, by wire transfer to an
account designated by QMT. All payments shall be made from the United States
office of DERMA.
 
4.3  Exchange Rates. If DERMA receives revenues from the sale of Products in
currency other than United States dollars, revenues shall be converted to United
States dollars using a conversion rate for foreign currency calculated by
averaging the conversion rates of such foreign currency on the last business day
of each month within the applicable quarter as published in the eastern edition
of The Wall Street Journal. Any and all loss of exchange value, taxes, or other
expenses incurred in the transfer or conversion of foreign currency into U.S.
dollars, and any income, remittance, or other taxes on payments based on foreign
Net Sales required to be withheld at the source shall be the exclusive
responsibility of DERMA. Royalty Reports shall show sales both in the local
currency and US dollars, with the exchange rate used clearly stated.
 
4.4  DERMA’s Recordkeeping and Inspection. DERMA shall, and shall cause its
Affiliates and Designees to, keep for at least seven (7) years records of all
sales of Products in sufficient detail to permit QMT to confirm the accuracy of
DERMA’s Royalty payment calculations. At the request of QMT, no more frequently
than once per year, upon at least five (5) business days prior written notice to
DERMA and at the expense of QMT (except as otherwise provided below), DERMA
shall permit an independent certified public accountant, selected by QMT, to
inspect, during regular business hours, any such DERMA, Affiliate or Designee
records for the then-preceding seven (7) years solely to the extent necessary to
verify such calculations; provided that such accountant has, in advance, entered
into a confidentiality agreement with DERMA (substantially similar to the
confidentiality provisions of this Agreement) limiting the disclosure of such
information to authorized representatives of the Parties. Results of any such
inspection shall be made available to both Parties. If such inspection reveals a
deficiency in the calculation of Royalties resulting in an underpayment to QMT,
DERMA shall promptly paid to QMT such deficient amount and if such underpayment
is equal to ***** or more, DERMA shall pay all costs and expenses of such
inspection. If such inspection reveals a deficiency in the calculation of
Royalties resulting in an overpayment to QMT, DERMA may credit such overpayment
against future Royalty Payments due QMT hereunder. If, during any Contract Year
during the Term, an inspection reveals a deficiency in the calculation of
Royalties resulting in an underpayment to QMT ***** or more, then DERMA shall,
at its sole cost and expense, thereafter supply QMT with annual audits by a
mutually agreeable independent auditing firm for each remaining Contract Year
during the Term.
 
4.5  Interest on Late Payments. Amounts that are not paid by DERMA when due
shall accrue interest, from the due date until paid, at a rate equal to one and
a half percent (1.5%) per month (or the maximum allowed by law, if less).
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-9-

--------------------------------------------------------------------------------


 
5.  Diligence and Commercialization Requirements.
 
5.1  Diligence and Commercialization Efforts by DERMA.
 
(a)  DERMA will have full responsibility for seeking and obtaining Regulatory
Approval and Reimbursement Approval and for the Commercialization of all
Products in the Field in the Territory. DERMA shall provide to QMT written
monthly development status reports describing, in reasonable detail, the efforts
undertaken for, and the status of development of, the Products by DERMA. Such
status reports shall also summarize the clinical trials, Regulatory Filings,
applications and Regulatory Approvals with respect to any Product that DERMA has
made, sought or obtained. If DERMA elects to stop or abandon, either permanently
or temporarily, the development, Regulatory Approval or Commercialization of
Products, DERMA shall promptly notify QMT of such decision.
 
(b)  DERMA will exercise Commercially Reasonable Efforts and diligence in
undertaking Product development, including investigations, clinical studies, and
other appropriate actions required to obtain Regulatory Approval and
Reimbursement Approval and obtain and maintain regulatory filings and to
Commercialize Products in the Field in the Territory. For purposes of this
Agreement, “Commercially Reasonable Efforts” means, with respect to a given
Product, efforts consistent with the efforts normally used by DERMA in good
faith and fair dealing for a product of its own discovery of similar market
potential at a similar state in its product life.
 
5.2  Technical Support Assistance by QMT. Upon prior mutual agreement of the
Parties, QMT shall provide, and DERMA shall fund, certain technical support
assistance activities in conjunction with DERMA’s Commercially Reasonable
Efforts to develop Products in the Field in the Territory. QMT shall provide
such technical support assistance activities at the FTE rate of ***** per day
plus expenses (including without limitation travel, lodging and meals) for each
QMT employee or the equivalent.
 
5.3  Commercialization of Products. Promptly after obtaining Regulatory Approval
for the Product in the Exclusive Territory from the applicable Regulatory
Authority, the Parties will mutually agree on launch dates for the
Commercialization of the Products in the Exclusive Territory.
 
5.4  Advertising and Promotional Materials. DERMA shall develop relevant written
sales, promotion and advertising materials relating to the Product (“Promotional
Materials”) consistent with its standard operating procedures, for use in the
Exclusive Territory and compliant with all applicable laws and the provisions of
the applicable Regulatory Approvals. Prior to their use by DERMA, DERMA shall
provide QMT with copies of all Promotional Materials, including, if necessary,
English translations, for QMT’s review and comment. Subject to any limitations
imposed by applicable law, all such Promotional Materials and all documentary
information and oral presentations (where practicable) regarding the marketing
and promotion of the Product in the Territory shall acknowledge the Parties’
license arrangement and shall, if requested by QMT, display the QMT names and
logos in accordance with the Trademark Standards set forth in Exhibit C.
 
5.5  Product Label. The Parties agree that DERMA and its Affiliates and
Designees, if any, shall, if requested by QMT, include QMT’s name and/or logo,
relevant QMT Marks and patent numbers on all Product packaging, promotional
materials and other materials (in written or electronic form) related to the
Product in the Territory in accordance with the Trademark Standards set forth in
Exhibit C.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-10-

--------------------------------------------------------------------------------


 
6.  Supply.
 
6.1  Suppliers. It is essential to the use of the QMT Intellectual Property as
well as to maintaining the underlying QMT Marks associated therewith owned by
QMT that the quality of the Materials meet the quality standards of QMT and that
the suppliers of the necessary Materials agree to maintain the secrecy of the
Materials and the Composition and Process, and not reverse engineer or determine
all or any part of the Materials or Composition and Process through the supply
of such Materials. Therefore, subject to the terms and conditions hereof, DERMA
shall only purchase Materials from a Supplier approved by QMT. DERMA shall
provide the name of a supplier to QMT, and QMT may disapprove of such Supplier,
provided that QMT shall not act unreasonably in such disapproval. All
Third-Party suppliers to be certified must sign a confidentiality and
non-competition agreement in the form attached hereto as Exhibit D prior to
commencing any supply of Materials.  
 
6.2  No Implied License. Notwithstanding the foregoing, no express or implied
license to any QMT Intellectual Property is granted to any such Third Party in
connection with the manufacture, transfer or sale of the Materials; provided
however that the DERMA’s use of the Materials shall be covered by the licenses
under QMT Intellectual Property granted above so long as the DERMA has complied
with the terms of this Agreement.
 
6.3  Inspection. QMT shall upon its request be entitled to review any and all
purchase orders and shipping documents to confirm the use of the Materials in
accordance with the QMT Intellectual Property. DERMA shall be solely responsible
for all matters and all obligations between the DERMA and the supplier.
 
7.  Research and Development Data and Regulatory Filings.
 
7.1  Product Data. DERMA shall be responsible for the development of all data
and other information relating to the Products and Product sales, including
without limitation all stability and safety data, (collectively the “Product
Data”) necessary to support sales of Products in the Field in the Territory.
 
7.2  Copies of Product Data. Upon the reasonable written request of QMT, DERMA
will provide to QMT copies of all Product Data that DERMA would reasonably
provide publicly to the market or to customers or potential customers during
DERMA’s marketing of Products. For purposes of this Section 7.2, any
Confidential Information of DERMA or a Third Party may be redacted from such
Product Data prior to delivery to QMT.
 
7.3  Regulatory Approvals. Unless otherwise agreed by the Parties, any and all
Regulatory Approvals obtained and regulatory filings made and licenses,
registrations, certificates and government approvals (“Regulatory Filings”)
obtained by DERMA during the Term related to the Product in the Field in the
Exclusive Territory, will be in the name of and owned by DERMA.
 
7.4  Access to Regulatory Filings. QMT, its Affiliates, and its respective
sublicensees shall have access in a timely manner to all data contained or
referenced in such submissions or applications for Regulatory Approvals by
DERMA, including all reports, correspondence and conversation logs, in each case
as may be reasonably necessary to enable QMT to develop, manufacture and
Commercialize products outside the Field in the Exclusive Territory or Products
in the Field and outside the Exclusive Territory. DERMA shall provide
appropriate notification of such right of QMT to the Regulatory Authorities.
QMT, its Affiliates, and its respective sublicensees shall have the right to
cross-reference and make any other use of the other DERMA’s Regulatory Filings
for the Product, including access to all data contained or referenced in such
Regulatory Filings.
 
7.5  Adverse Events. DERMA shall comply with all applicable laws with respect to
reporting any adverse medical event with respect to any Product and shall notify
QMT of any such event within 24 hours of its occurrence along with the results
of any follow up investigation.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
-11-

--------------------------------------------------------------------------------


 
8.  Representations and Warranties; Disclaimer; Limitation of Liability.
 
8.1  Representations and Warranties of DERMA. DERMA covenants, represents and
warrants to QMT as follows:
 
(a)  DERMA is a corporation duly organized, validly existing and in good
standing under the laws of Pennsylvania. DERMA has all requisite corporate power
to own and operate its properties and assets and to carry on its business as
presently being conducted and as proposed to be conducted. DERMA has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement;
 
(b)  The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
DERMA corporate action. The performance by DERMA of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party;
 
(c)  Neither DERMA nor its Affiliates is prohibited by any law, rule or
regulation or by any order, directive or policy of any Regulatory Authority from
developing any pharmaceutical products, or assuming the Regulatory Approvals are
obtained, will be prohibited by any law, rule or regulation or by any order,
directive or policy of any Regulatory Authority from manufacturing or selling
any of the Products; and
 
(d)  DERMA covenants that neither it nor its Affiliates shall, during the Term,
develop or commercialize any products in the Field that compete, directly or
indirectly, with the Products other than products which use silver and/or honey
as their only active anti-microbial ingredients.
 
8.2  Representations and Warranties of QMT. QMT represents and warrants to DERMA
as follows:
 
(a)  QMT is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. QMT has all requisite corporate power to
own and operate its properties and assets and to carry on its business as
presently being conducted and as proposed to be conducted. QMT has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement;
 
(b)  QMT covenants that neither it nor its Affiliates shall, during the Term,
develop or commercialize any products in the Field that compete, directly or
indirectly, with the Products; and
 
(c)  The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
QMT corporate action. The performance by QMT of any of the terms and conditions
of this Agreement on its part to be performed does not and will not constitute a
breach or violation of any other agreement or understanding, written or oral, to
which it is a party.

 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
   
-12-

--------------------------------------------------------------------------------


 
8.3  Disclaimer of Warranty. Except as otherwise expressly provided in this
agreement, QMT makes no representations and extends no warranty of any kind,
either express or implied, with respect to the QMT Intellectual Property,
including without limitation warranties of the validity or enforceability of the
patent rights, merchantability, fitness for a particular purpose and
non-infringement of any Third Party patents or proprietary rights. All Uniform
Commercial Code warranties are expressly disclaimed by QMT.
 
8.4  Limitation of Liability. Except with respect to liability arising from
breach of Section 10 and liability arising under Section 9 herein, it is agreed
by the Parties that neither Party shall be liable to the other Party for any
special, consequential, indirect, exemplary or incidental damages (including
lost or anticipated revenues or profits relating to the same), arising from any
claim relating to this Agreement, whether such claim is based on contract, tort
(including negligence) or otherwise, even if an authorized representative of
such Party is advised of the possibility or likelihood of same.
 
8.5  Modification to QMT Intellectual Property. DERMA shall not modify, change
or vary from the QMT Intellectual Property as it is applied to the Products. If
DERMA seeks to change or modify the QMT Intellectual Property used in the
Product, it shall notify QMT sixty (60) days prior to making such change
whereupon, so long as DERMA is in compliance with this Agreement, the parties
shall reasonably cooperate to adjust the formulation of the QMT Intellectual
Property as necessary to meet the Product requirements of DERMA. Any such
reformulation shall constitute an Improvement and shall be owned exclusively by
QMT and shall be licensed to DERMA under the terms of this Agreement.
 
9.  Indemnification and Insurance.
 
9.1  Indemnification by DERMA. DERMA shall indemnify, defend and hold harmless
QMT and its Affiliates and their respective directors, officers, employees and
agents, and their respective successors, heirs and assigns (the “Indemnitees”)
against any liability, damage, loss or expense (including reasonable attorneys’
fees and expenses of litigation) incurred by or imposed upon the Indemnitees in
connection with any claim, demand, suit, action or judgment arising out of any
theory of product liability (including without limitation actions in the form of
tort, warranty or strict liability) or based on, or caused by any act or
omission of DERMA, its Affiliates or Designees with respect to the development,
manufacture, use sale, offer for sale, importation or exportation of any
Product, except to the extent that such liability, damage, loss or expense is
directly attributable to the negligence or misconduct of QMT or its Affiliates.
 
9.2  Notice and Cooperation. Any Indemnitee seeking indemnification under
Section 9.1 shall provide DERMA with prompt written notice of any claim, demand,
suit, action or judgment for which indemnification is sought under this
Agreement. An Indemnitee’s failure to deliver written notice to DERMA within a
reasonable time after the commencement of any such action, to the extent
prejudicial to the DERMA’s ability to defend such action, shall relieve DERMA of
liability to the Indemnitee under this Section 9. DERMA agrees, at its own
expense, to provide attorneys reasonably acceptable to the Indemnitees to defend
against any such claim. The Indemnitees shall cooperate fully with DERMA in such
defense and will permit DERMA to conduct and control such defense and the
disposition of such claim, suit, or action (including all decisions relative to
litigation, appeal and settlement); provided, however, that any Indemnitee shall
have the right to retain its own counsel at the expense of DERMA, if
representation of such Indemnitee by the counsel retained by DERMA would be
inappropriate because of actual or potential conflicts in the interests of such
Indemnitee and any other party represented by the counsel retained by the DERMA.
DERMA agrees to keep the Indemnitees informed of the progress in the defense and
disposition of such claim and to consult with the Indemnitees with regard to any
proposed settlement. The indemnification under this Section 8 shall not apply to
amounts paid in settlement of any liability, claim, lawsuit, loss, demand,
damage, cost or expense if such settlement is effected without the consent of
DERMA.
 
9.3  Insurance. DERMA shall obtain and carry in full force and effect product
liability insurance in amounts that are reasonable and customary in the
pharmaceutical industry for similar products, but in no event shall such
insurance be less than ***** per occurrence and ***** in aggregate. Within
thirty days of the start of each Contract Year, DERMA shall provide QMT with a
certificate evidencing the insurance coverage required herein and all subsequent
renewals thereof. The insurance coverage required herein does not constitute a
limitation on DERMA’s obligation to indemnify QMT under this Agreement.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
-13-

--------------------------------------------------------------------------------


 
10.  Confidentiality.
 
10.1  Confidential Information. As used in this Agreement, the term
“Confidential Information” shall mean all scientific, technical, trade or
business information of either Party (the “Disclosing Party”) disclosed to the
other Party (the “Recipient”), whether or not in writing, and regardless of
whether it is marked as confidential, including any portion of analyses,
compilations, forecasts, studies or other documents prepared by Recipient which
contains such information. By way of illustration, but not limitation,
Confidential Information may include inventions, Know-how, processes, methods,
techniques, assays, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, customer and supplier lists and contacts at or knowledge of customers
or prospective customers of the Disclosing Party.
 
10.2  Disclosure of Confidential Information. Except as expressly permitted in
this Section 10, during the Term of this Agreement and for a period of five (5)
years thereafter, the Recipient shall hold in confidence and shall not directly
or indirectly disclose, communicate or in any way divulge to any person any
Confidential Information, without the prior written consent of the Disclosing
Party. The Recipient shall use such Confidential Information solely for the
purposes of this Agreement. The Recipient shall not provide or grant access to
the Confidential Information to any Third Party, except the Recipient may
disclose Confidential Information received by it under this Agreement only to
those of its directors, officers, employees, agents and consultants, and the
directors, officers, employees, agents and consultants of its Affiliates, who
have a need to know such Confidential Information in the course of the
performance of their duties and who are bound by a written agreement to protect
the confidentiality of such Confidential Information.
 
10.3  Limitation on Obligations. The obligations of the Recipient specified in
Section 10.2 above shall not apply to any Confidential Information to the extent
the Recipient can demonstrate, by clear and convincing evidence, that such
Confidential Information:
 
(a)  was in the public domain prior to the time of its disclosure under this
Agreement;
 
(b)  entered the public domain after the time of its disclosure under this
Agreement through means other than an unauthorized disclosure resulting from an
act or omission by the Recipient;
 
(c)  is or was disclosed to the Recipient at any time, whether prior to or after
the time of its disclosure under this Agreement, on a non-confidential basis by
a Third Party, provided that such Third Party is not, to the Recipient’s
knowledge, bound by an obligation of confidentiality to the Disclosing Party
with respect to such Confidential Party;
 
(d)  is independently developed by the Recipient without reference to the
Confidential Information of the Disclosing Party; or
 
(e)  is required to be disclosed by the Recipient to comply with applicable laws
or to comply with governmental regulations; provided, that the Recipient
provides prior written notice of such disclosure to the Disclosing Party and
takes reasonable and lawful actions to avoid and/or minimize the degree of such
disclosure.
 
10.4  Equitable Relief. The Recipient agrees that any breach of this Section 10
may cause the Disclosing Party substantial and irreparable damages and,
therefore, in the event of any such breach, in addition to other remedies that
may be available, the Disclosing Party shall have the right to seek specific
performance and other injunctive and equitable relief.
 
10.5  Ownership of Confidential Information. The Recipient agrees that the
Disclosing Party (or any Third Party entrusting its own confidential information
to the Disclosing Party) is and shall remain the exclusive owner of the
Confidential Information disclosed to the Recipient and all patent, copyright,
trademark, trade secret, and other intellectual property rights in such
Confidential Information or arising therefrom. Except as expressly set forth in
this Agreement, no option, license, or conveyance of such rights to the
Recipient is granted or implied under this Agreement.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
-14-

--------------------------------------------------------------------------------


 
11.  Term and Termination.
 
11.1  Term. Unless terminated sooner as provided in this Section 11, the initial
term of this Agreement shall extend from the Effective Date for a period equal
to the shorter of (i) five (5) years from the First Commercial Sale of
Conforming Gauze, or (ii) seven (7) years from the Effective Date (the “Initial
Term”), and may be renewed for additional one-year terms (each a “Renewal Term”)
by mutual agreement of the Parties (the Initial Term and each Renewal Term,
collectively, the “Term”).
 
11.2  Material Breach by DERMA. Except as set forth in Section 11.3 below, the
failure by DERMA to comply with any of its material obligations contained in
this Agreement, including without limitation, its breach of its obligations
under Sections 3.4 herein, shall entitle QMT to give to DERMA written notice
specifying the nature of the default and requiring it to cure such default. If
such default is not cured within thirty (30) days after the receipt of such
notice, then QMT shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement effective upon
written notice to DERMA. The right of QMT to terminate this Agreement, as
hereinabove provided, shall not be affected in any way by its waiver or failure
to take action with respect to any previous default.
 
11.3  DERMA’s Failure to Meet Minimum Royalties. In the event for a given
Contract Year DERMA fails to make the subject Minimum Royalties payments, but
nevertheless makes payments aggregating not less than fifty percent (50%) of the
subject Minimum Royalties, QMT’s exclusive remedy shall be amendment of this
Agreement to remove DERMA’s exclusive rights relative to the Products. Provided,
further, in the event (a) for a given Contract Year DERMA fails to make Royalty
payments aggregating at least fifty percent (50%) of the subject Minimum
Royalties requirement, or (b) for three Contract Years DERMA fails to make
Royalty Payments equal to or greater than meet the Minimum Royalties amounts set
forth in Section 3.4 hereof, QMT’s exclusive remedies (other than collection of
earned and unpaid royalties) shall be, at its sole option, cancellation of this
Agreement or amendment of this Agreement to remove DERMA’s exclusive rights
relative to the Products.
 
Anything hereinbefore or hereinafter contained to the contrary notwithstanding,
the remedies set forth in the immediately preceding paragraph shall be the sole
remedies available to QMT by reason of the failure of DERMA to pay to QMT
Royalties equal to or greater than the Minimum Royalties set forth in Section
3.4 hereof. The right of QMT to terminate this Agreement or convert the license
in the Exclusive Territory to non-exclusive, as hereinabove provided, shall not
be affected in any way by its waiver or failure to take action with respect to
any previous default.
 
11.4  Material Breach by QMT. The failure by QMT to comply with any of its
material obligations contained in this Agreement shall entitle DERMA to give to
QMT written notice specifying the nature of the default and requiring it to cure
such default. If such default is not cured within thirty (30) days after the
receipt of such notice, DERMA shall be entitled, without prejudice to any of its
other rights conferred on it by this Agreement and in addition to any other
remedies available to it by law or in equity, to terminate this Agreement
effective upon written notice to QMT. The right of DERMA to terminate this
Agreement, as hereinabove provided, shall not be affected in any way by its
waiver or failure to take action with respect to any previous default.
 
11.5  Bankruptcy. Either Party may terminate this Agreement immediately by
providing written notice if the other Party: (a) applies for or consents to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its assets, (b) becomes unable, or admits in writing
its inability, to pay its debts generally as they mature, (c) makes a general
assignment for the benefit of its creditors, (d) is dissolved or liquidated in
full or in substantial part, (e) commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consents to such relief or to the appointment of or taking
possession of its property by any official in such an involuntary case or such
other proceeding commenced against it, (f) takes any action for the purpose of
effecting any of the foregoing, and (g) becomes the subject of an involuntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect that is not dismissed within ninety (90)
days of commencement.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
-15-

--------------------------------------------------------------------------------


 
11.6  Effect of Termination.
 
(a)  In the event of termination of this Agreement pursuant to Sections 11.2,
11.3, 11.4 or 11.5 then (a) all licenses and rights granted to DERMA hereunder
(except as set forth in Section 11.6(d) below) shall terminate and DERMA shall
immediately cease to develop, manufacture, use and sell Products, and (b) DERMA
shall be obligated to pay QMT any accrued Royalty payments, provided, however,
that DERMA shall have no obligation to pay to QMT the difference between actual
Royalties owed and paid to QMT as of the date of termination and the Minimum
Royalties of the applicable Contract Year. Notwithstanding the foregoing, in the
event this Agreement is terminated pursuant to Section 11.2, 11.3, 11.4 or 11.5,
DERMA shall be permitted to sell-off any and all inventory of Products existing
at the date termination, provided that such sales occur within six (6) months
after such termination, and provided further that DERMA remains obligated to pay
actual Royalties and report to QMT on the sale of any such Products (the
“Sell-Off Period”). Any remaining inventory of Products after such Sell-Off
Period shall be destroyed by DERMA at its sole expense.
 
(b)  Without limiting any other legal or equitable remedies that QMT may have,
if QMT terminates this Agreement in accordance with Section 11.2, 11.3 or 11.5,
then, at the request of QMT, DERMA shall, as soon as reasonably possible and to
the extent that it has the right to do so or is permitted by applicable law or
the applicable Regulatory Authority, transfer to QMT or QMT’s designee
possession and ownership of (i) all governmental or regulatory correspondence,
conversation logs, filings and approvals (including all Regulatory Approvals)
relating exclusively to DERMA’s development or Commercialization of the Product
in the Field in the Territory, and (ii) copies of all data, reports, records and
materials in DERMA’s possession or control relating exclusively to DERMA’s
development or Commercialization of Products in the Field in the Territory,
including all non-clinical and clinical data relating to the Product in the
Field in the Territory, (iii), all agreements pertaining to contract research
organizations (CROs), clinical trials and supply of material required to
continue development of the Product. DERMA shall execute all documents and take
all such further actions as may be reasonably requested by QMT in order to give
effect to the foregoing subsections (i), (ii) and (iii) herein.
 
(c)  Any expiration or termination of this Agreement shall not relieve DERMA
from any obligation that accrued prior to such expiration or termination. Any
obligation under any provision of this Agreement which is intended to survive
expiration or termination of this Agreement, including without limitation,
Sections 1, 7.3, 7.4, 8, 9, 10, 11.6, 12 and 13 shall survive.
 
(d)  Upon expiration or termination of this Agreement, QMT shall grant and
hereby grants to DERMA a non-exclusive, royalty-free, fully paid up, worldwide
right and license to use any DERMA Inventions relating solely to improvements to
DERMA’s products to the extent that such improvements relate solely to the
manufacture and use of DERMA’s products, and which are not covered by, derived
from, manufactured using or incorporating, or otherwise using or containing the
QMT Intellectual Property, the Materials or the Composition and Process.
 
11.7  Challenge to Patent Rights.  If DERMA, directly or indirectly, by itself
or through one of its Affiliates, brings any action or proceeding without
"Cause" (defined below) challenging the validity, enforceability or an
interference action of or with respect to any of the Patent Rights (a
“Challenge”), then QMT shall have the right to terminate this Agreement at any
time following such event upon written notice. "Cause", for purposes of the
preceding sentence, shall mean (i) any third party claim, action or suit filed
or brought in any applicable court or through any administrative procedure
against DERMA, or (ii) the withholding of payment for the Products by customers
of DERMA, which in each case presented in clause (i) and/or (ii) above is
predicated upon the invalidity of the Patent Rights, which has, or if
successfully prosecuted could reasonably be expected to have, a material adverse
effect upon DERMA.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
-16-

--------------------------------------------------------------------------------


 
12.  Intellectual Property Rights.
 
12.1  Ownership of Intellectual Property. QMT shall own all right, title and
interest in the copyright, patent, trademark, trade secret or other intellectual
property rights in the Patent Rights and Know-how, including without limitation
any derivatives, variations, and or Improvements thereto.
 
12.2  Ownership of Inventions. Inventorship shall be determined in accordance
with United States patent law at the time the inventor made the invention. Each
Party shall ensure that its employees, consultants, agents, and representatives
are contractually required to assign to such Party all rights, title, and
interest to any inventions, to maintain all Confidential Information, and to
promptly disclose to such Party all such inventions.
 
(a)  QMT Inventions. QMT will have and retains sole and exclusive title to all
inventions, developments, Improvements, discoveries and Know-how relating to the
QMT Intellectual Property which are made, conceived or reduced to practice
solely by QMT, its Affiliates, employees, consultants, agents or other Persons
acting under its authority in the course of or as a result of this Agreement or
in the course of any activities inside and outside the Field and Territory.
 
(b)  DERMA Inventions. In the event any invention, development, Improvement,
discovery, or Know-how relating to the QMT Intellectual Property is made,
conceived or reduced to practice by DERMA, its Affiliates, employees,
consultants, agents or other persons acting under its authority in the course
of, in connection with or as a result of this Agreement, either solely or
jointly with QMT, an Affiliate or a Third Party, (each a “DERMA Invention”) such
DERMA Invention shall be promptly disclosed by DERMA to QMT in writing. All
DERMA Inventions shall be owned by QMT and any Patent Rights under any DERMA
Inventions shall be owned by QMT. DERMA hereby assigns and agrees to assign all
right, title, and interest to such DERMA Inventions to QMT, shall execute any
documents reasonably necessary to fulfill the purposes of this Section 12.2(b),
and hereby appoints QMT as its attorney to execute and deliver any such
documents on its behalf in the event the DERMA should fail or refuse to do so
within a reasonable period following QMT’s request. Any such DERMA Invention
shall be subject to the license granted to DERMA under this Agreement.
 
12.3  Prosecution of Patent Rights. QMT, by counsel it selects, shall have the
right, but not the obligation, to prepare, file, prosecute and maintain the
Patent Rights in QMT’s name and in countries designated by QMT at the sole
discretion of QMT. QMT shall bear all the costs and expenses associated with the
filing, prosecution and maintenance of such Patent Rights.
 
12.4  Third Party Infringement. Each Party shall promptly notify the other Party
in writing of any alleged infringement of the Patent Rights and of any available
evidence thereof.
 
(a)  QMT shall have the first right, but not the obligation, under its own
control and at its own expense, to prosecute any Third Party infringement of the
Patent Rights and/or to defend the Patent Rights in any declaratory judgment or
other action brought by a Third Party which alleges invalidity, unenforceability
or non-infringement of the Patent Rights. QMT may enter into any settlement,
consent judgment or other voluntary final disposition of any infringement or
declaratory judgment action hereunder without the prior written consent of
DERMA. Any recovery or damages derived from any such action shall be retained by
QMT.
 
(b)  In the event QMT institutes a court proceeding relating to the infringement
of the Patent Rights in the Field under Section 12.4(a), DERMA shall have the
right to intervene in such proceeding and QMT shall not oppose such
intervention, provided that (i) DERMA notifies the court and QMT of its
intention to intervene within 180 days of the commencement of such proceeding,
and (ii) DERMA shares equally with QMT the total costs incurred by QMT
(including without limitation attorney and expert fees) of conducting such
proceeding. QMT shall retain control of the conduct and settlement of any such
proceeding; provided, however, that no settlement, consent judgment or other
voluntary final disposition of such action may be entered into without the prior
written consent of DERMA, which consent shall not be unreasonably withheld or
delayed. Any recovery of damages for any such proceeding (or settlement thereof)
shall be applied first in satisfaction of any out-of-pocket expenses incurred by
the Parties relating to the proceeding (including without limitation attorney
and expert fees) and the balance shall be equally divided between the Parties.
 
(c)  In the event that QMT declines to commence legal action to defend against a
declaratory action alleging invalidity of the Patent Rights or to prosecute
infringements of the Patent Rights in the Field, QMT shall notify DERMA of its
decision promptly in writing. Thereafter, DERMA shall have the right, but shall
not be obligated, to commence legal action at its own expense to defend or
prosecute such infringements relating to the Patent Rights in the Field. No
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the consent of QMT, which consent shall not be
unreasonably withheld or delayed. The total cost of any action commenced solely
by DERMA shall be borne by DERMA, and DERMA shall retain any recovery or damages
derived therefrom.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
-17-

--------------------------------------------------------------------------------


 
12.5  Infringement Allegations. In the event that a Third Party asserts or
alleges that a Product manufactured or sold by DERMA or its Affiliates infringes
a patent or other proprietary right of such Third Party, DERMA shall assume the
defense of such claim and shall indemnify QMT for all reasonable expenses and/or
damages incurred by it as a result of such claim. QMT may participate in the
defense of such claim through counsel of its own choosing and at its sole
expense. In the event that QMT receives notice of such assertion or allegation,
QMT shall notify DERMA of such allegation or assertion. DERMA may enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action under this Section 10.5 in the Field; provided, however,
that DERMA shall not enter into any settlement, consent judgment or other
voluntary final disposition that admits or concedes that an aspect of the Patent
Rights is invalid or unenforceable, without the prior written consent of QMT,
which consent shall not be unreasonably withheld or delayed.
 
12.6  Trademarks. QMT is and shall remain the owner of all right, title and
interest to the common law trademark and goodwill associated with the name
“Nimbus®,” and any other marks it develops in association with the QMT
Intellectual Property (collectively, the “QMT Marks”) and DERMA agrees that it
will not at any time assert or claim any interest in, nor register or attempt to
register the QMT Marks or any marks confusingly similar thereto. DERMA shall be
responsible for the selection, registration and maintenance of all other
trademarks and trade names that it employs in connection with Products
(collectively, the “DERMA Marks). QMT agrees that it will not at any time assert
or claim any interest in, nor register or attempt to register the DERMA Marks or
any marks confusingly similar thereto.
 
13.  Miscellaneous.
 
13.1  Use of Name/Public Statements. Except to the extent required by applicable
law or regulation, each Party agrees that it will not at any time during or
following termination of this Agreement use the name of the other Party or any
names, insignia, symbols, or logotypes associated with the other Party or any
variant or variants thereof or the names of the other Party’s employees orally
or in any literature, advertising, or other materials without the prior written
consent of Party whose name is to be used, which consent shall not be
unreasonably withheld.
 
13.2  Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that either
Party may, without such consent, assign this Agreement and any of its rights or
obligations hereunder to its Affiliates or in connection with the transfer or
sale of all or substantially all of the portion of its business to which this
Agreement relates, or in the event of its merger or consolidation or change in
control or similar transaction; provided, further, that the assigning Party
shall deliver written notice of any such permitted assignment to the other
Party. This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any attempted assignment not in accordance with this Section 13.2
shall be void.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-18-

--------------------------------------------------------------------------------


 
13.3  Independent Contractors. QMT and DERMA shall at all times act as
independent parties and nothing contained in this Agreement shall be construed
or implied to create an agency or partnership. Neither Party shall have the
authority to contract or incur expenses on behalf of the other.
 
13.4  Notices. Any notice or communication required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing and shall be deemed to have been sufficiently given or made for all
purposes if sent by hand, recognized national overnight courier, confirmed
facsimile transmission, or mailed by certified mail, postage prepaid, return
receipt requested, addressed to such other Party at its respective address as
follows:
 
If to DERMA:


Derma Sciences, Inc.
214 Carnegie Center
Suite 100
Princeton, New Jersey 08540
Attn: Barry J. Wolfenson
Fax: 609.514.8554


If to QMT:


Quick-Med Technologies, Inc.
3427 SW 42nd Way
Gainesville, Florida 32608
Attn: David Lerner, President
Fax: 561.750.4203


13.5  Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, that provision shall be
stricken and the remainder of this Agreement shall continue in full force and
effect; provided, however, that the Parties shall renegotiate an acceptable
replacement provision so as to accomplish, as nearly as possible, the original
intent of the Parties.
 
13.6  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and applicable U.S. Federal
law, without regard to any choice of law principles that would dictate the
application of the laws of another jurisdiction. The state and federal courts
located in Florida shall have exclusive jurisdiction over any dispute arising
under this Agreement.
 
13.7  Entirety; Amendment. This Agreement represents the entire agreement of the
Parties and expressly supersedes all previous written and oral communications
between the Parties. No amendment, alteration, or modification of this Agreement
or any exhibits attached hereto shall be valid unless executed in writing by
authorized signatories of both Parties.
 
13.8  Waiver. The failure of any Party hereto to insist upon strict performance
of any provision of this Agreement or to exercise any right hereunder will not
constitute a waiver of that or any other provision or right.
 


 

 

     

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-19-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.
 


                                     DERMA SCIENCES, INC.






By: /s/ Barry J. Wolfenson________
Barry J. Wolfenson
Vice President of Marketing and
Business Development




QUICK-MED TECHNOLOGIES, INC.






By: /s/ David S. Lerner_____________
David S. Lerner
President
 


 

 

     

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-20-

--------------------------------------------------------------------------------



EXHIBIT A


Patent Rights
 
Issued
 
Title     Number   Issued
Intrinsically Bactericidal Absorbent Dressing US 7.045,673  5/16/06
And Method of Fabrication    
“   
International


Country         Number
Australia         773532 
Brazil          Pending
Canada          Pending
China         99814229.9 
Russia          004160 
Europe          Pending
Indonesia         Issued
India          Allowed
Japan           Pending
Korea          Pending
Mexico         Pending




Published Patent Applications


Title       Number 
Absorbent Materials with Covalently Bonded Nonleachable   US 2002-017
Polymeric Antimicrobial Surfaces & Method of Preparation   7828-A1
(Continuation in Part submitted 1/28/2002)
  
Publication Number
Same as above        WO 03039602A2
Same as above        EP 1450966
 
 

 
 

     

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-21-

--------------------------------------------------------------------------------



EXHIBIT B
 
Materials
 
***** with the specified substrate materials in Exhibit E (100% cotton, rayon
and PET blend, and 100% acetate).
 
 
 
 

 

     

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-22-

--------------------------------------------------------------------------------



EXHIBIT C
 
QMT Trademark Standards
 
 
 
 
 
 
 

 

     

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-23-

--------------------------------------------------------------------------------



EXHIBIT D
 
Form of Confidentiality and Non-competition Agreement
 
 

 
 

 

     

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-24-

--------------------------------------------------------------------------------



EXHIBIT E
 
Products
 
 

 
 
1.
Conforming gauze bandage used as a secondary dressing to hold primary dressing
in place: either 100% cotton or a blend of rayon and PET



2. Gauze sponges, gauze bandage rolls, gauze packing strips: 100% cotton


3. Oil emulsion acetate: 100% acetate


4. Unna boot: 100% cotton
 
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

-25-

--------------------------------------------------------------------------------

